COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Deborah Tate v. Meisterwood Community Improvement Association
                           and Sears, Bennett & Gerdes, LLP

Appellate case number:     01-19-00054-CV

Trial court case number: 2017-30933

Trial court:               113th District Court of Harris County

        This Court dismissed the appeal by opinion of August 15, 2019 for appellant’s failure to
make payment arrangements for the filing of the clerk’s record. On August 30, 2019, appellant
filed a pro se motion for rehearing, stating that she did not receive the notices concerning the
clerk’s record because those notices were sent to counsel, Timothy L. Williams, who had filed her
notice of appeal. Our records contain no motion to withdraw as counsel, and thus, counsel Williams
remains listed as counsel for appellant. If counsel Williams no longer represents appellant, counsel,
as appellant contends, a motion to withdraw as counsel should be filed. Appellee has filed a
response to the motion for rehearing, opposing it.
        Given that the clerk’s record was filed on August 30, 2019, the Court on its own motion
withdraws its opinion and judgment of August 15, 2019, and reinstates the appeal on the active
docket. The Court dismisses appellant’s pro se motion for rehearing because our records indicate
that she is represented by counsel and hybrid representation is not permitted. See In re D.W., 445
S.W.3d 913, 915 n. 1 (Tex. App.—Dallas 2019, pet. denied) (Texas law has no provision for hybrid
representation).
       If counsel Williams no longer represents appellant, he should file a motion to withdraw
within 10 days of the date of this order.
        Once counsel Williams moves to withdraw and this Court grants withdrawal, the Court
will order filed appellant’s pro se brief that was received in March 2019.
       Appellees’ brief will be due within 30 days of the date appellant’s brief is filed.
       It is so ORDERED.

Judge’s signature: ___/s/ Peter Kelly______
                    Acting individually  Acting for the Court
Date: _September 19, 2019___